DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/22/2022 has been entered.  Claims 1, 4, 6-7, 10, 12-13, 16 and 18-20 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/22/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "the back face being the face nearest a center of the ginning blades" as recited in claims 1, 7 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 1, 7 and 13, there is no antecedent basis in the specification for "the front face being the face past which a periphery of a plurality of ginning blades will extend and the back face being the face nearest a center of the ginning blades";
In claims 1, 7 and 13, there is no antecedent basis in the specification for "wherein at the front face of the body the midsection has a first consistent width having a tolerance of +.005/-.010 inches throughout its length, the mouth has a second consistent width having a tolerance of +.005/-.010 inches throughout its length, the second width being greater than the first width, and the tail has a third consistent width having a tolerance of +.005/-.010 inches throughout its length, the third width being less than the first width".
Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:
Claims 1, 7 and 13 each recites "each blade slot" in multiple instances.  For further clarity and proper antecedent basis, this limitation should be amended to recite "each of the plurality of blade slots";
Claims 1, 7 and 13 each recites "each blade slot opening".  For further clarity and proper antecedent basis, this limitation should be amended to recite "each of the plurality of openings".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 7 and 13 each recites the limitation "the back face being the face nearest a center of the ginning blades".  However, the original disclosure fails to set forth the above feature.  Therefore, claiming the limitation must be cancelled from the claims, since the claims appears to be new matter.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 6-7, 10, 12-13, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 7 and 13 each recite the limitation "the front face being the face past which a periphery of a plurality of ginning blades will extend and the back face being the face nearest a center of the ginning blades", which renders the claims indefinite.   First, there is insufficient antecedent basis for "the face" in the claim.  Second, one of ordinary skill of the art would recognize that ginning blades generally extend past two opposite faces of a ginning plate body; therefore, both the front face and the back face of the body appear to be a face past which a periphery of a plurality of ginning blades will extend.  Third, the original disclosure does not provide a standard for ascertaining where "a center of the ginning blades" is located.  As such, the positions of the front face and the back face are unclear relative to the ginning blades.  For examination purposes, based on Fig. 3 of the instant application, the limitation has been construed to be "wherein a periphery of a plurality of ginning blades is configured to extend past the front face when in use". 
Claims 1, 7 and 13 each recite the limitations "a first consistent width having a tolerance of +.005/-.010 inches throughout its length", "a second consistent width having a tolerance of +.005/-.010 inches throughout its length ", and "a third consistent width having a tolerance of +.005/-.010 inches throughout its length", which render the claims indefinite.  With respect to the first width, the dimension of the first width is not defined in each of the claims.  As such, it is unclear how the recited tolerance of +.005/-.010 inches is related to the first width such that the first width can be considered to be "consistent" throughout its length, because the deviation may be significantly different if the dimension of the first width is significantly different.  For example, if the first width is only 0.02 inch, will the recited tolerance of +.005/-.010 inches still be considered as "consistent"?  Same for the second width and the third width.  Therefore, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitations have been construed to be that the dimension of each of the first width, the second width and the third width can be in any suitable range for holding a blade in a ginning plate.
Claims 1, 7 and 13 each recite the limitation "the angle".  There is insufficient antecedent basis for this limitation in the claims. It is noted that each of the claims does not previously set forth any angle and it is unclear how the angle is defined in each of the claims.  For examination purposes, examiner has interpreted "the angle" to be an angle defined by one of the opposing sidewalls and a longitudinal axis of each of the blade slots.  
Claims 4, 6, 10, 12, 16 and 18-20 each depends from a cancelled claim, which renders the claims incomplete and therefore indefinite.  For examination purposes, claims 4 and 6 each have been construed to depend from claim 1, claims 10 and 12 each have been construed to depend from claim 7, and claims 16 and 18-20 have been construed to depend from claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 10, 12, 16 and 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  It is noted that each of the claims depend from a cancelled claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Status of Claims
Amended claims 1, 4, 6-7, 10, 12-13, 16 and 18-20 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  None of the found prior art alone or in combination teaches a ginning plate comprising a plurality of blade slots configured for accommodating a plurality of ginning blades, wherein the plurality of blade slots having the claimed structural features.  Modifying the prior art to have the claimed ginning plate would be impermissible hindsight based upon Applicant's disclosure.  However, it is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(a) and/or 35 USC 112(b), as discussed above.
Response to Arguments
In view of Applicant's amendment, a plurality of newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments have been fully considered, and the examiner agrees that the amended claims are currently free of prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732